t c summary opinion united_states tax_court edie d glass petitioner v commissioner of internal revenue respondent docket no 10499-03s filed date edie d glass pro_se irene scott carroll and ron s chun for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or unless otherwise indicated all section references are to the internal_revenue_code as amended for unpaid federal_income_tax and related liabilities for and the issue for decision is whether respondent abused his discretion by rejecting petitioner’s form_656 offer_in_compromise background some of the facts have been stipulated and they are so found petitioner resided in pasadena california at the time the petition was filed petitioner filed federal_income_tax returns for and for the unpaid tax_liability of dollar_figure reported on her return petitioner entered into an installment_payment plan with respondent she made payments of approximately dollar_figure per month to respondent during but she stopped making payments under the plan before paying off the remaining account balance of dollar_figure which includes accrued interest and penalties as of date for the taxable_year on date respondent issued petitioner a notice_of_intent_to_levy for the and taxable years on date respondent received petitioner’s form_2 as of date the total amount due for the four taxable years was dollar_figure request for a collection_due_process_hearing in which petitioner indicated my account should not include taxes the balance for was paid off nearly years ago i have made monthly payments on the account for years and the balance never decreases the exorbitant fees and assessments make it virtually impossible to pay off the balance in monthly payments by letter dated date appeals officer allan h marble notified petitioner that he had scheduled a hearing petitioner submitted a form_656 and other requested documents for respondent’s appeals officer to consider appeals officer marble rejected petitioner’s offer_in_compromise noting that petitioner’s offered amount of dollar_figure was substantially less than what would comprise a minimum acceptable offer of dollar_figure petitioner’s offered amount was based upon total gross monthly income of dollar_figure and other expenses of dollar_figure per month for a watchdog in determining the minimum acceptable offer appeals officer marble disallowed the expense for a watchdog noted that petitioner appeared to have used ‘net’ rather than ‘gross’ income on her offer_in_compromise and calculated petitioner’s total gross monthly income to be dollar_figure appeals officer marble also addressed petitioner’s concern regarding payment of her liability for the taxable_year as follows an analysis of irs transcript information indicated that the taxpayer had entered into a dollar_figure per month installment_agreement on or about date the taxpayer made these monthly payments on a reasonably regular basis until date given the aggregate amount of the taxpayer’s liability at the time the installment_agreement was initiated her contention that the balance due was ‘never decreasing’ is essentially correct dollar_figure paid per year would do little more than pay the interest of the aggregate liability however this would indicate that the installment_agreement itself was ‘faulty’ in that the creator of the agreement should have set a much greater monthly payment in order to liquidate the aggregate liability within a reasonable_time span this retrospective observation however in no way addresses whether or not levy action is appropriate as the taxpayer has not expressed any interest in modifying the terms of an installment_agreement in order to fully pay the remaining outstanding liabilities on date the appeals_office issued the notice_of_determination concerning collection action s under sec_6320 and or notifying petitioner of the determination to proceed with collection of the outstanding liabilities for the and taxable years discussion this court has jurisdiction to review the commissioner’s administrative determination under sec_6330 sec_6330 where as here the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 114_tc_604 goza indeed it appears from respondent’s records that petitioner signed a waiver of assessment with respect to the and taxable years v commissioner 114_tc_176 in so doing we do not conduct an independent review of what would be an acceptable offer_in_compromise van vlaenderen v commissioner tcmemo_2003_346 we review only whether the appeals officer’s refusal to accept the offer_in_compromise made by petitioner was arbitrary capricious or without sound basis in fact or law see 112_tc_19 under sec_6330 a taxpayer is entitled to one hearing in which he or she may raise any relevant issue relating to the unpaid tax or the proposed levy including offers of collection alternatives such as an offer_in_compromise sec_6330 and c in the present case petitioner contends that respondent should not have rejected her offer_in_compromise the appeals officer’s determination was based on an analysis of the information that petitioner submitted on the basis of the information considered by the appeals officer we cannot conclude that rejection of petitioner’s offer_in_compromise was an abuse_of_discretion see van vlaenderen v commissioner supra crisan v commissioner tcmemo_2003_318 willis v commissioner tcmemo_2003_302 o’brien v commissioner tcmemo_2003_ schulman v commissioner tcmemo_2002_129 petitioner’s offer_in_compromise of dollar_figure was based upon total gross monthly income of dollar_figure and other expenses of dollar_figure per month for a watchdog in determining the minimum acceptable offer of dollar_figure appeals officer marble disallowed the expense for a watchdog noted that petitioner appeared to have used ‘net’ rather than ‘gross’ income on her offer_in_compromise and calculated petitioner’s total gross monthly income to be dollar_figure indeed when the court asked petitioner to explain why she disagreed with respondent’s analysis of her offer_in_compromise petitioner failed to provide an adequate explanation petitioner also contends that she should not have any_tax liabilities for the taxable_year because of her monthly payments respondent determined that payments of approximately dollar_figure per month from date to date were insufficient to extinguish her reported tax_liability of dollar_figure exclusive of interest and penalties for the taxable_year we are satisfied that respondent did not abuse his discretion in making his determination reviewed and adopted as the report of the small_tax_case division to give effect to the foregoing decision will be entered for respondent during the hearing of this case petitioner advised the court that she would submit an amended or new offer_in_compromise based upon her discussions with respondent the court encouraged petitioner to follow through with respondent at the time of writing this opinion the court has not received any information concerning the submission of an amended or new offer_in_compromise
